Citation Nr: 0318141	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  97-28 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from April 1971 to May 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 decision by which the RO 
denied service connection for a low back condition.  

In August 1999, the Board decided that the claim of service 
connection for a low back disorder was well-grounded, but 
remanded the matter for additional development.  As noted in 
that decision, the veteran indicated a desire to have a 
hearing before a member of the Board on a VA Form 9 dated in 
August 1997.  He later indicated on a second VA Form 9, and 
on a VA Form 21-4138 (Statement in Support of a Claim), that 
he did not desire a Board hearing and wanted instead to have 
a hearing at the RO before a local hearing officer.  The 
hearing before at the RO was held in June 1998.  With respect 
to the request for a hearing before the Board, the later 
submissions constitute a withdraw of the request for such a 
hearing.  38 C.F.R. § 20.704 (2002).  

By the August 1999 action, the Board remanded a claim of 
service connection for asthma.  This claim was later granted 
by the RO in August 2002.  


FINDING OF FACT

A current low back disability is not attributable to the 
veteran's period of military service.  




CONCLUSION OF LAW

The veteran does not have a low back disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his present back problems resulted 
from a back injury he suffered when he tried to board a 
helicopter in Vietnam.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2002).  Certain chronic diseases are presumed to 
have been incurred during service if they become manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  If a condition 
noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service 
is required to establish service connection.  See 38 C.F.R. § 
3.303(b).  

The evidence of record includes service medical records 
showing no pertinent defects at entry into the service.  The 
veteran was treated in February 1973 for complaints of back 
pain.  A back routine and a heat pack were prescribed.  In 
March 1973 the veteran was again treated for thoracic back 
pain.  At that time, the x-rays and physical examination were 
negative.  Forty-eight hours of light duty, Valium, and a 
physical therapy consult were prescribed.  A week later the 
veteran stated his pains were now in his chest, that he 
talked with slurred speech, and walked excessively slowly.  
The Report of Medical Examination for separation in April 
1973 showed no pertinent defects.  The claims file contains 
an affidavit dated a day after the report of medical 
examination indicating that the veteran voluntarily remained 
on active duty beyond his scheduled date of expiration of 
term of service for the purpose of continuing medical care or 
hospitalization.  In a Statement of Medical Condition dated 
in May 1973, the veteran reported that there had been no 
change in his medical condition since the last separation 
examination conducted in April 1973 at Fort Knox, Kentucky.  
A DD Form 214 reflects that the effective date of the 
discharge was May 31, 1973 and that the veteran was retained 
in the service for 43 days for the convenience of the 
government.  

The evidence reflects treatment for back problems after 
service beginning in March 1991.  At that time, V.M., M.D. 
treated the veteran's complaints of back pain with an onset 
of three to four days.  The veteran reported that his back 
hurt when he lifted or bended forward, only on the right side 
with no radiation of symptoms.  Examination showed mild 
tenderness in the right mid-lumbar musculature.  Motor, 
sensory and deep tendon reflexes were intact.  The assessment 
was lumbosacral strain.  Treatment in August 1995 for 
complaints of a backache after moving furniture resulted in 
an assessment of myalgia.  

In November 1996 the veteran was treated for complaints of 
mild pain in the lower back after lifting something.  The 
veteran denied any radiation of the pain and had not taken 
any medication for the pain.  The veteran denied any 
significant back injury in the past.  No costovertebral angle 
tenderness was found and there was minimal tenderness over 
the right external oblique to deep palpation.  Straight leg 
raises were negative.  Strength was 5/5 throughout.  
Sensation was intact.  Reflexes were 2+ and symmetric.  The 
examiner diagnosed low back pain likely secondary to muscle 
strain.  In December 1996 the veteran reported that the pain 
had resolved.  In May 1997 the veteran again reported some 
minimal discomfort in his mid-lower back, which the examiner 
assessed as chronic mild lower back discomfort.  The examiner 
prescribed lower back exercises.  In July 1997 the veteran 
complained of recurrent low back pain, noting that an episode 
began a few days earlier.  It was noted that the veteran 
worked cutting down trees for the State Highway 
Administration and had to pull branches, which aggravated his 
back pain.  The veteran had limited flexion to 20 degrees, 
with full extension.  The examiner assessed recurrent low 
back pain with no evidence of disc compression.  

The veteran was seen for physical therapy at the Sunburst 
facility from September 1997 to October 1997.  A September 
1997 notation reflects that the veteran reported feeling 
better, but that he was not lifting heavy objects at work at 
that time.  A later note indicates that the veteran wanted to 
leave, often getting heat only.  In an October 1997 note the 
provider reported that the veteran had difficulty 
understanding lifting techniques.  A few days later the 
veteran complained that his arms were tired from lifting 10 
pounds, but he did not complain of back pain.  The veteran 
stated he wanted to leave because he had things to do.  In 
November 1997 the veteran did not return or reschedule an 
appointment.  

Treatment records from the Shore Clinical Foundation reveal 
that the veteran complained of intermittent back pain in May 
1998.  A progress note reveals that the veteran had been 
going to physical therapy but was non-compliant.  The veteran 
denied numbness or tingling of his extremities.  The examiner 
assessed low back pain.  The examiner advised that the 
veteran that he needed to begin back exercises and do them on 
a regular basis.  A progress note reflects that in August 
1998 the veteran sought treatment for chronic low back pain.  
The examiner assessed acute and chronic back sprain.  In 
November 1998 the veteran again reported back pain, noting 
that his job changed and he was doing more physical labor.  
He denied numbness in his legs.  A December 1998 x-ray report 
shows no evidence of disk space narrowing, fracture, 
spondylolysis or spondylolisthesis.  The facet joints and 
sacroiliac joints were considered normal.  A treatment note 
dated at that same time reflects the veteran's continued 
reports of back pain which seemed to be worse.  The veteran 
was referred to T.O., M.D. and a copy of the note from the 
veteran's previous exam was provided to that examiner.  

By letter dated December 22, 1998, T.O., M.D., reported he 
saw the veteran that day in his office.  The veteran reported 
having chronic back ache for many years.  The physical 
examination was unremarkable and the x-ray showed no 
abnormality.  An MRI was ordered to better assess the discs 
and nerve roots in the lumbar spine.  The impression was a 
strain that had never healed.  By letter dated December 30, 
1998 T.O., M.D. reported that as a result of his consultation 
on December 22, 1998, it was his opinion that the veteran's 
back condition was directly related to the back injury the 
veteran suffered many years ago.  The precise diagnosis, he 
wrote, needed to await receipt of the results of the MRI 
examination.  A report of a December 1998 MRI shows that 
there were no abnormalities.  

VA treatment records show complaints of low back pain in 
January 1998.  The veteran was treated in June 1998 and 
assessed with chronic low back pain.  He complained of his 
back constantly hurting, and of an inability to sit for too 
long.  He reported that when he breathed, there was pain in 
his back.  He was there for a back brace.  The veteran 
related that he was a state employee required to drive a 
truck and tractor.  The tractor vibrated while he cut grass 
and was particularly hard on his back.  Examination revealed 
lumbar lordosis well preserved with some tightness of the 
lumbar paraspinals.  The assessment was of a long standing 
problem with back pain.  The veteran was measured for a back 
brace and was to be seen for a follow-up when the brace was 
available.  The veteran was also shown pelvic tilt exercises.  
A progress note that month also reflects an assessment of 
chronic low back pain of unknown etiology.  A May 1999 
progress note reflects that the veteran missed two days of 
work after riding a tractor had aggravated his back pain.  In 
September 1999 the veteran was treated for low back pain 
after a week of using a weed eater, which the veteran had not 
been using in the past.  

Several VA examinations were conducted.  A December 1996 VA 
examination report shows a history of injury to the low back 
in 1970 in Vietnam and intermittent low back pain in the 
midline without radiation to the lower extremities since that 
time.  Pain was intensified with bending and was relieved by 
rest and pain pills.  The examiner noted that the claims file 
was not available.  The impression was chronic strain of the 
lumbosacral spine.  Well-preserved disc spaces were observed 
in a January 1997 x-ray.  Vertebrae were normal in size, 
configuration, and alignment.  The spines, pedicles, lamina 
and transverse processes were intact, with no evidence of 
recent or remote compression.  

In October 1999 a second VA examination was conducted.  This 
examination showed complaints of back pain since service.  
Following examination, the examiner had the impression of 
chronic low back pain syndrome.  The examiner commented that 
the service medical records indicated pain in the thoracic 
area and that the thoracic area was not the area of the 
current back pain.  Apparently, in part based on this 
finding, the examiner concluded that the present lower back 
pain problem started sometime in the mid-1990s and may have 
been related to the type of stressful work he was doing for 
the previous eleven years.  The examiner opined that the 
veteran's present disability was not related to military 
service or events during such service.

A third VA examination was conducted in May 2001, the report 
of which indicates that the examiner reviewed the claims 
file.  X-ray of the lumbar spine was requested but apparently 
not considered in reaching the conclusion that it was at 
least as likely as not that the veteran's pain symptoms in 
the low back were due to injury sustained while on active 
duty, aggravated by worsening degenerative disease of the 
spine.  

The final VA examination report is dated in May 2002 and is 
authored by the same examiner who wrote the May 2001 
examination.  After reviewing the documents in the claims 
file, the examiner noted that the veteran's separation 
examination was normal and that his back pain had resolved at 
the time of his release from active duty.  The examiner noted 
that the veteran was only 21 years old at the time of 
discharge and had been engaged in various physically 
demanding occupations since that time.  Further, the examiner 
noted that there was no documentation of evaluation and 
treatment for persistent back pain for 18 years after the 
veteran's release from active duty.  The examiner 
acknowledged T.O., M.D.'s letter opining a relationship 
between an earlier strain and the present back problems, but 
discounted it as being inconsistent with the record that 
showed no persistent problems after service.  Further, the 
examiner found that the opinion was not supported by that 
physician's own clinical findings and contemporaneous 
treatment record and was based on self-reporting by the 
veteran.  The examiner opined that the veteran's current back 
condition of chronic back strain was not due to service-
related back strain, which had been resolved prior to the 
veteran's release from active duty.  

Also included in the record is lay testimony in the form of 
various written statements and the veteran's testimony at a 
RO hearing in June 1998.  At the hearing the veteran 
testified that his back problems existed continually since 
service and that he was held over for 43 days for problems 
with his back and ears.  He reported constant backaches.  A 
letter dated in February 1999 and signed by J.K. relates that 
he went to Vietnam with the veteran and witnessed the veteran 
try to jump on a helicopter and hurt his back.  

Having considered the evidence of record, which is summarized 
above, the Board finds that service connection is not 
warranted because the greater weight of the evidence is 
against the claim of a nexus between current disability and 
the back problem treated during service.  While the Board 
understands that the December 1998 letter from T.O., M.D. and 
the May 2001 VA examination report suggest a connection with 
service, the opinions expressed therein are of less 
evidentiary weight than those expressed in the October 1999 
and May 2002 examination reports.  It is significant that the 
examiner who prepared the May 2001 report later changed his 
opinion.  In other words, the May 2001 opinion was found by 
its author to be incorrect.  The Board therefore gives it no 
evidentiary weight.  

Another significant problem with the opinion provided in 
December 1998 is the lack of any explanation for how the 
record supports the conclusions of the examiner.  The 
December 1998 letter from T.O., M.D. reflects only that the 
present back problem is likely related to an earlier back 
strain.  And while for purposes of determining whether the 
veteran's claim was well grounded the Board found this 
opinion sufficient, for purposes of establishing service 
connection it does not warrant more than slight evidentiary 
weight.  This is particularly so here, where there are 
intervening events triggering the back pain after service to 
include moving furniture, operating a tractor, and operating 
a weed eater.  Moreover, it is not entirely clear as to what 
previous injury the physician referred.  It is equally 
significant that the examiner rendered the opinion before 
having arrived at a precise diagnosis and was later to 
describe the veteran's symptoms as fairly vague and non-
specific with the exception of his chronic back pain.  See 
January 1999 Letter of T.O., M.D..  While the Board is not 
unaware of the unexplained about-face of the May 2001 VA 
examiner's opinion regarding nexus, the thoroughness of the 
May 2002 report supports attaching greater evidentiary weight 
to that opinion, especially with respect to a careful review 
of the veteran's history.  On this point, the Board notes 
that the entire claims file was reviewed to include the 
service medical records, the various treatment records, and 
the letters from T.O., M.D.  The letters from T.O., M.D. do 
not suggest such a thorough review of the evidence.  It is 
also notable that the earlier 1999 VA examination report by a 
different examiner reached similar conclusion that the 
present back problem is not related to service.  Thus, 
considering all the evidence of record the Board finds that 
the greater weight of the evidence is against the claim of 
service connection.  

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West. 2002)), which became effective during the 
pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA-November 9, 2000-or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations likewise apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.  Where a substantially complete application is 
filed, VA is required to notify the claimant of the evidence 
needed to substantiate the claim for benefits.  In this 
instance, the RO notified the veteran by letters dated in 
April 2002 and July 2002.  Lastly, VA must notify a claimant 
of which portion of the information and evidence, if any, is 
to be provided by the claimant and which portion, if any, 
will be obtained by the Secretary on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630 (2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of whose obligation it was to produce evidence 
to substantiate the claim by way of the letters noted above.  
Those letters advised the veteran of what VA would do and 
what he should do with respect to substantiating his claim.  
The veteran was notified of the new obligations under VCAA 
and its implementing regulations by these letters.  The 
veteran was notified of the specific statutory and regulatory 
provisions of the VCAA in the supplemental statement of the 
case dated in March 2003.  In summary, the Board finds that 
no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 and newly promulgated 38 C.F.R. 
§ 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  In this 
case, there is no outstanding evidence to be obtained, either 
by VA or the veteran.  The veteran was requested to present 
medical or lay evidence of incurrence or aggravation and tell 
the RO about any nexus between the service injury or disease 
and the current disability.  The Board notes that the 
representative contends that additional efforts should be 
made to secure service medical records from Fort Knox, 
Hospital for the period from April 1973 to May 1973.  Given 
that the veteran's contention has been-and the record is 
consistent with this contention-that he was hospitalized at 
Fort Dix, New Jersey during this period for time, and 
considering that records from Fort Knox and Fort Dix have 
been obtained, additional efforts to search for more records 
is not necessary.  The veteran was also provided with several 
VA examinations.  Taken together, the Board is persuaded that 
there is no reasonable possibility that further development 
would unearth any additional evidence helpful to the 
veteran's claim.  Therefore, further development under the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided). 


ORDER


Service connection for low back disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

